Citation Nr: 1339789	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-45 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder due to exposure to Agent Orange, toxins, and jet fuel.

2.  Entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange, toxins, and jet fuel.

3.  Entitlement to service connection for a kidney disorder due to exposure to Agent Orange, toxins, and jet fuel.

4.  Entitlement to service connection for hypertension due to exposure to Agent Orange, toxins, and jet fuel.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for a liver condition.

7.  Entitlement to service connection for burned arms.

8.  Entitlement to service connection for Old Goldman's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

This Veteran served on active duty from January 1954 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  In December 2010, the Board denied the following issues: (1) entitlement to service connection for peripheral neuropathy of the bilateral upper extremities due to exposure to Agent Orange, toxins, and jet fuel; (2) entitlement to service connection for peripheral neuropathy of the bilateral lower extremities due to exposure to Agent Orange, toxins, and jet fuel; (3) entitlement to service connection for a cervical spine disorder; and (4) entitlement to service connection for an acquired psychiatric disorder.  The Board also remanded the following issues: (1) entitlement to service connection for a lung disorder due to exposure to Agent Orange, toxins, and jet fuel; (2) entitlement to service connection for diabetes mellitus, type II, due to exposure to Agent Orange, toxins, and jet fuel; (3) entitlement to service connection for a kidney disorder due to exposure to Agent Orange, toxins, and jet fuel; and (4) entitlement to service connection for hypertension due to exposure to Agent Orange, toxins, and jet fuel.

As to the denied issues, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), but only for the claims involving service connection for a cervical spine disorder and an acquired psychiatric disorder.  In a May 2012 Memorandum Decision, the Court vacated the December 2010 Board decision as to these two issues, determining that the Board had applied the wrong evidentiary standard in addressing whether the Veteran was entitled to a VA examination in connection with the claim for service connection for a cervical spine disorder.  It also found that the Board had not made a determination as to whether the Veteran was entitled to a VA examination in connection with the psychiatric disorder regarding diagnoses of anxiety and depression (the Veteran was provided a VA examination for posttraumatic stress disorder (PTSD) only).  

The case was again before the Board in February 2013 when it was remanded. 

In an August 2013 rating decision the Veteran was granted service connection for an anxiety disorder.  Because the appellant was awarded service connection, the issue of entitlement to service connection for an acquired psychiatric disorder it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a kidney disorder due to exposure to Agent Orange, toxins, and jet fuel; entitlement to service connection for a kidney disorder due to exposure to Agent Orange, toxins, and jet fuel; entitlement to service connection for hypertension due to exposure to Agent Orange, toxins, and jet fuel; entitlement to service connection for a cervical spine disorder; entitlement to service connection for a liver condition; entitlement to service connection for burned arms; and entitlement to service connection for Old Goldman's disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A lung disorder was not shown during service and the competent evidence does not establish that a lung disorder is etiologically related to in-service disease or injury or otherwise related to active service.


CONCLUSION OF LAW

A lung disorder was not incurred or aggravated in active service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, private treatment records, and the report of a May 2013 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

In December 2010, the Board ordered that the Veteran be requested to identify any and all records which have not been previously submitted, documenting treatment for his lung disorder, type II diabetes mellitus, hypertension, and kidney disorder.  This was subsequently accomplished with a notice letter dated in December 2010.

In February 2013 the Board remanded the Veteran's claims, in part, to attempt to obtain records regarding the Veteran's application for Social Security Administration (SSA) benefits.  A request was made for these records and in a fax response dated in March 2013, SSA responded that there are no medical records.  The Veteran was notified in July 2013 that the attempt to obtain records from SSA was unsuccessful.  A subsequent VA Memorandum dated in July 2013 indicates that SSA records were unavailable.

In the February 2013 remand the Board ordered that the Veteran be asked to provide authorization to obtain chiropractic records, to provide copies of all service treatment records in his possession, and for a copy of a deposition taken in November 1993.  The Veteran was asked to provide this material in a letter dated in March 2013.  Subsequently, the Veteran provided a copy of the entire deposition.

The Board ordered in February 2013 that additional VA treatment records be obtained and associated with the claims file.  Subsequently, this was accomplished.

Lastly, the Board ordered that the Veteran be afforded VA examinations, including an examination in regard to his lung disorder.  The Veteran was afforded examinations in May 2013.

Therefore, the Board finds that there has been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran has indicated that he has received treatment from InterFaith Clinic.  However, the Veteran has reported that this treatment was in regard to high blood pressure.  As such, the Board finds it unnecessary to obtain these records to adjudicate the Veteran's claim of entitlement to service connection for a lung disorder.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, a showing of continuous symptoms should still be a factor for consideration of whether a causal relationship exists between a Veteran's current disability and any in-service incident.  

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1). 

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a lung disorder due to exposure to Agent Orange, toxins, and jet fuel.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any lung disorder.  Service treatment records reveal a note that the Veteran was treated for nephritis, n.e.c., probably due to inhalation of jet fuel.

In December 1990, it was noted that the Veteran had a small, three millimeter calcified nodule in the left upper lung and linear scar or atelectasis in the right lung base.

A January 1994 x-ray revealed calcified granulomatous disease.  Otherwise the lungs were noted to be clear.

An August 2002 x-ray of the chest revealed evidence of a prior granulomatous lung disease.  

The Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) as early as February 2003.

The Veteran underwent a computed tomography (CT) scan in July 2004 that revealed a new noncalcified pulmonary nodule at the right lung base.

An August 2004 x-ray of the chest revealed heart, lung, and mediastinal structures to be normal.  A CT scan of the thorax in August 2004 revealed a left lower lobe pulmonary nodule.  In August 2004 the Veteran was noted to have a history of bronchitis, emphysema, and pneumonia.

In January 2005, the Veteran was treated at the University of Tennessee Cancer Institute Chest Service.  A CT scan of the chest in January 2005 revealed a pulmonary nodule.  It was noted that it was suspected that the Veteran's shortness of breath was related to underlying obstructive disease.  Another private treatment note indicated that a January 2005 CT scan of the thorax revealed a stable right lower lobe nodule.  

In February 2005 the Veteran reported that he had cancer spots on his lungs.  An x-ray dated in February 2005 revealed COPD with evidence of old granulomatous infection.

A February 2005 letter indicated that the Veteran was being followed for the diagnosis of a lung nodule.

An August 2005 CT scan of the thorax revealed a right lower lobe pulmonary nodule that was noted to be stable since August 2004.  

In November 2005 the Veteran reported breathing troubles since 1954.

The Veteran underwent another CT scan of the thorax in March 2006 that revealed a stable left lower lobe pulmonary nodule.  

A CT scan of the thorax in September 2006 revealed a tiny left lower lobe pulmonary nodule.  There was no interval change.  The stability was noted to be reassuring, suggesting a benign etiology.

A May 2007 CT scan revealed evidence of a prior granulomatous exposure.  There were nonmineralized nodules present in the left lung.  

A CT scan of the thorax in October 2008 revealed a tiny left lower lobe pulmonary nodule.  This was noted to be stable over four years suggesting benignancy.

An x-ray of the chest in October 2008 revealed hyperlucent and hyperinflated lungs with chronic interstitial markings.  The cardiomediastinal silhouette was not enlarged.  There was no gross consolidation or pulmonary edema seen.

The October 2009 Statement of the Case indicates that a special review of the Department of Defense archives indicates that herbicide agents were used at Eglin Air Force Base, Florida.  However, it was noted that the Veteran was not stationed at the base during the periods identified.  

The Veteran has submitted lay statements indicating use of herbicides at the base at which the Veteran was stationed.

The Veteran was afforded a VA medical examination in May 2013.  The Veteran was examined and his claims file was reviewed.  The Veteran was reported to be diagnosed with COPD.  It was noted that the Veteran smoked for many years and developed COPD.  He quit smoking in the 1980's and was dyspneic with minimal exertion at the time of the examination.  There was no oxygen use.  After examination, the examiner rendered the opinion that it is less likely than not that the Veteran's lung disorder was incurred in or was caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran has COPD which is related to his years of cigarette smoking.  The Veteran stated he was a heavy smoker up to the 1980's when he quit, over 20 years since he was in the service.  The Veteran's COPD is related to his years of cigarette smoking and less likely related to exposure to jet fuel fumes. 

The Board finds that entitlement to service connection for a lung disorder is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any lung disorder.  After service the Veteran was noted to have lung nodules and later was diagnosed with COPD.  The Veteran has contended that his lung disorder is related to exposure to herbicides and/or jet fuel in service.  After examination in May 2013 the examiner found that the Veteran's COPD was related to his years of smoking and less likely related to exposure to jet fuel fumes.  The Board acknowledges that the Veteran has reported that he was exposed to herbicides in service.  In addition the Board acknowledges that the Veteran has submitted lay statements indicating exposure to chemicals at the base where the Veteran was stationed.  However, the Board notes that the evidence of record, even if one is to assume that the Veteran was exposed to herbicides, is against a finding that the Veteran's current lung disorder is related to any exposure to herbicides.  The Veteran has not been diagnosed with lung cancer and there is no indication that the Veteran's lung disorder is otherwise related to any exposure to herbicides.  In regard to exposure to jet fuel, the evidence of record indicates that the Veteran was exposed to jet fuel.  However, although the Veteran has reported that he has had breathing trouble since 1954 and that his lung disorder is related to exposure to jet fuel, after thorough examination, a VA examiner found that the Veteran's COPD is less likely related to exposure to jet fuel.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a lung disorder due to exposure to Agent Orange, toxins, and jet fuel, is denied.



ORDER

Entitlement to service connection for a lung disorder due to exposure to Agent Orange, toxins, and jet fuel, is denied.


REMAND

In May 2013, the Veteran was afforded a VA medical examination.  The Veteran was examined and his claims file was reviewed.  The Veteran was diagnosed with diabetes mellitus, type II.  The examiner rendered the opinion that the Veteran's diabetes mellitus, type II was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that there are no conclusive studies found in literature reviews performed that support a conclusive link to jet fuel and diabetes.  There are ongoing studies regarding the components of jet fuel and benzene but there has not been a conclusive link established between jet fuel used in the mid to late 1950's and diabetes established or findings at this time indicating a more than 50% likelihood. 

The opinion provided by the medical examiner is inadequate.  The opinion states that the literature does not reveal a "conclusive" link between exposure to jet fuel and diabetes.  In addition, the examiner stated that the findings do not indicate a more than 50 percent likelihood.  However, the examiner rendered the opinion that the Veteran's diabetes mellitus, type II, is less likely as not related to the Veteran's active service.  The examiner, therefore, has provided an internally inconsistent opinion and it is unclear whether the examiner considered whether it is as likely as not (a 50/50 possibility) that the Veteran's diabetes mellitus, type II, was incurred in or due to the Veteran's active service.  Thus, another medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A physical condition report of the Veteran dated in February 1955 reveals that the Veteran was noted to have nephritis, n.e.c., toxic and recommended that he be removed from status as fueler and from the immediate vicinity of fuel for one month.  A treatment note indicated that the Veteran had nephritis, n.e.c., probably due to inhalation of jet fuel.

In August 1955 the Veteran complained of general malaise and was noted to have slightly elevated WBC.  His liver function was within normal limits.  The Veteran had a history of toxic nephritis.

In December 1956 renal cells were seen in urine and the Veteran had pain in the left kidney.

In February 2003 the Veteran was noted to have a simple cyst in the lower pole of the right kidney.  A July 2004 CT revealed a cyst within the lower pole of the right kidney.  An August 2004 treatment note indicated that the Veteran had a history of pyelonephritis as well as nodules of the right kidney.  In June 2005 the Veteran was found to have a punctate nonobstructive right renal stone and right lower pole renal cyst.  A February 2006 CT of the abdomen revealed a simple cyst of the lower pole of the right kidney.  A July 2006 CT revealed renal cysts.  

In July 2007 the Veteran reported that he passed blood since he was sprayed with Agent Orange.  

The Veteran was afforded a VA medical examination in September 2007.  The Veteran reported that he was exposed to some type of chemical that was dropped from an airplane while he was in the service.  He reported that after exposure he developed pain and tenderness over his kidney areas and he was passing some blood.  He was seen in sick call for it and he was diagnosed as having nephritis NEC probably due to inhalation of jet fuel.  He has had numerous genitourinary problems including nonobstructive stones and benign prostatic hypertrophy.  Lab work revealed normal BUN, creatinine, and microalbuminuria.  Urinalysis showed small hematuria.  Physical examination did not reveal any positive physical indications of nephritis.  No opinion was rendered regarding whether any of the Veteran's identified potential kidney disorders, other than nephritis, were related to the Veteran's active service.

In May 2013 the Veteran was afforded a VA medical examination.  The Veteran was noted to not be diagnosed and to never have been diagnosed with a kidney disorder.  The Veteran was noted to have diabetes mellitus, type II, since 2006.  Recent labs related to kidney function were reported to be normal for both EGFR and microalbumin.  It was noted that there was a diagnosis of microalbuminuria in 2012 private document in the claims file but there were no associated labs supporting this found in the claims file.  The examiner did not discuss the Veteran's other kidney findings, including cysts.

As such, the Board finds the prior examinations to be inadequate.  Thus, another medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Review of the claims file reveals that the Veteran has reported that he received treatment at the InterFaith Clinic for high blood pressure.  These records do not appear to have been associated with the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Accordingly, after appropriate authorization is obtained, attempts must be made to obtain the records of the Veteran's treatment from the InterFaith Clinic. 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's hypertension disability, the Veteran must be afforded another VA medical examination.

The Veteran contends that his cervical spine was injured during an altercation with Air Police.  The Veteran's service treatment records indicate that the Veteran was "struggling" and struck his head on the car door, causing a laceration of his scalp.  Service personnel records indicate that the Veteran began fighting when he was awakened, and an altercation with police caused his head injury.  The service treatment records reveal that the Veteran sustained a laceration of the scalp.  One of the officer's statements references him putting their arms around the Veteran's neck and throwing him to the ground after the Veteran had hit one of the police officers.  A sworn statement by the Veteran noted that the Veteran recalled hitting someone and another person grabbed him by the shoulders and kicked him in the head.

Post-service treatment records dated in March 1978 reveal that the Veteran reported being involved in a motor vehicle accident in August 1977, when his car was struck from the rear by another car.  At the hospital after the accident, the Veteran was diagnosed with cervical strain.  He was treated by a chiropractor, which did not help him much.  The Veteran conveyed relevant history as a February 1978 work accident where he injured his low back.  The Veteran complained of pain in the back and neck.  The Veteran was diagnosed with chronic cervical sprain.  After a full examination by the Veteran's physician, he noted that he believed that the Veteran's neck symptoms were "virtually 100 percent" caused by his auto accident.  A cervical spine myelogram revealed small cystic changes in the nerve root sleeve inferior in the cervical spine.  

The transcript of a deposition, dated in November 1993, indicates that the Veteran was involved in a car accident in 1968.  The Veteran reported that he had neck and shoulder ache after the accident.

A February 1993 private treatment reveals tenderness to palpation of the cervical spine.

In a private treatment note dated in March 1993 the Veteran complained of pain in the cervical region.  It was noted that the Veteran had evidence of paraspinal muscle splitting in the cervical and thoracic spines.  The range of motion was reduced with a moderate degree of dull pain and tightness in the cervical and throughout the thoracolumbar spine.  An x-ray of the cervical spine was unremarkable.

A May 2000 magnetic resonance imaging (MRI) scan revealed diffuse disc bulge with spur formation at C4-5 with bilateral foraminal stenosis from bony spurring, central disc protrusion at C5-6 with minimal anterior cord flattening, and up to mild bilateral foraminal stenosis at C5-6.

In September 2010 the Veteran was found to have multilevel degenerative changes of the cervical spine.

In March 2013 degenerative joint disease of the neck since the Veteran was beaten by two military police in 1955 was noted.

As noted above, in December 2010 the Board denied entitlement to service connection for a cervical spine disorder.  The Board, in part, found it unnecessary to afford the Veteran an examination.  Subsequently, in September 2012 the Court vacated the Board's denial and remanded for additional consideration.  The Veteran argued to the Court that VA failed to satisfy its duty to assist by no affording a VA medical examination.  The Court found that the Board applied the wrong evidentiary standard when it determined that there was no competent evidence indicating that the appellant's cervical spine disorder may be associated with service.  The Court stated:

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that each element of 38 U.S.C § 5103A(d)(2) establishes a different evidentiary standard.  See Waters v Shinseki, 601 F 3d 1274 1277 (Fed. Cir. 2010).  In Waters the Federal Circuit held that the Board applied the wrong standard when it found "no competent evidence of a nexus" because the "finding of a lack of 'competent' evidence appears to apply the standard of subsection A[ ], which deals with the Veteran's current disability rather than the apparently less-demanding standard in subsection B of 'evidence' that 'indicates' that the Veteran's disability 'may be associated' with the Veterans active military service."  Id.  The Federal Circuit explained that the language of the statute does not require that the evidence "indicating" a disability "may be associated" with service be either "medical" evidence or "competent."  However it must be something more than a claimant's "conclusory generalized statement that his service illness caused his present medical problems."  Id. at 1278; see also [Colantonio] v Shinseki, 606 F 3d 1378 1382 (Fed Cir 2010) ("Of course that is not to say that it will always be possible to establish a nexus through lay evidence as there may be instances in which the lay evidence falls short of satisfying the statutory standard").

Consequently the Board's determination that there was no "competent" evidence to demonstrate an association between the appellant's claimed disabilities and military service was not in accordance with law the correct evidentiary standard is evidence that "indicates" that there "may" be an association.  Waters, 601 F 3d at 1277 ("All the Board needed to have said was that the record before it did not indicate that [the Veteran's] current disabilities had a casual connection or were associated with his active military service.").  The Court will vacate the Board's decision regarding the appellant's cervical spine disorder and remand the matter for readjudication under the proper standard.

In February 2013, the Board remanded the claim for additional treatment records to be obtained and associated with the claims file.

As service treatment records reveal that the Veteran injured his head in service, the personnel records reveal that the Veteran was grasped and thrown to the ground during an altercation with police while in service, and as the Veteran has a diagnosis of a cervical spine disability, the Board finds it necessary to afford the Veteran a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In a June 2013 rating action the RO denied entitlement to service connection for a liver condition; entitlement to service connection for burned arms; and entitlement to service connection for Old Goldman's disease.  Subsequently, in a statement received in October 2013, he disagreed with the denials.  To date, the Veteran has not been issued a Statement of the Case with respect to these issues.  Under the circumstances, the Board must remand these issues for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Since the claims file is being returned it should be updated to include VA treatment records compiled since June 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue the Veteran a Statement of the Case with respect to his claims of entitlement to service connection for a liver condition; entitlement to service connection for burned arms; and entitlement to service connection for Old Goldman's disease, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Allow the appellant the requisite period of time for a response.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file records of the Veteran's treatment at InterFaith Clinic.

3.  Obtain and associate with the claims file all additional VA treatment records dated since June 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any diabetes mellitus, kidney disorder, hypertension, and/or cervical spine disorder found to be present.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that diabetes mellitus is causally related to any injury or incident in service?

b)  Does the Veteran have a current kidney disorder, and if so, what is the most appropriate diagnosis or diagnoses?  Please comment on the findings of record of cysts and renal stones.

c)  If the Veteran does have a current kidney disorder, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is causally related to any injury or incident in service, including inhalation of jet fuel?

d)  Is it at least as likely as not (a 50% or higher degree of probability) that either any kidney disorder found to be present or diabetes mellitus, type II, has caused or permanently aggravated the Veteran's hypertension?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

e)  Is it at least as likely as not (a 50% or higher degree of probability) that any cervical spine disorder found to be present is causally related to any injury or incident in service?  Please comment upon the Veteran's in service altercation with Air Police and the Veteran's post service motor vehicle accident.

The examiner should furnish reasons for the opinions, which are based upon medical principles and evidence in the claims file.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


